DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by How to Braid in Weave for Beginners (March 2017) herein referred to as How to Braid.
How to Braid discloses a method for braiding hair comprising retrieving a plurality of hair bundles, each hair bundle having a substantially similar number of hair strands so as to create the appearance of bundles of similar size, wherein each hair bundle is bound with a strand of hair form the corresponding hair bundle (see Figure below).

    PNG
    media_image1.png
    710
    1225
    media_image1.png
    Greyscale


wherein each hair bundle comprises a substantially similar number of strands of hair (see above); identifying a plurality of groupings of hair at a user’s scalp to be braided; initiating a braid at the user’s scalp by passing a first of the plurality of groupings of hair over the other of the plurality of groupings and then passing each remaining grouping of the plurality of groupings over each of the other of the plurality of groupings at least once; incorporating at least one of the plurality of hair bundles into the braid and continuing the braid with the at least one of the plurality of hair bundles in addition to the plurality of groupings (see Figure below).

    PNG
    media_image2.png
    709
    1244
    media_image2.png
    Greyscale

 Regarding claim 5, the plurality of hair bundles each comprise artificial hair, and wherein the groupings of hair at the user’s scalp comprise real human hair (Examiner notes the tutorial is done on a mannequin; but used to teach being done on a human) (see Figure below). 

    PNG
    media_image3.png
    719
    1278
    media_image3.png
    Greyscale

Regarding claim 6, plurality of hair bundles each comprise real human hair (see Figure above). Regarding claim 7, comprising folding the at least one hair bundle in half at a binding location prior to incorporating it into the braid (as shown in First Figure above). Regarding claim 8, further comprising completing the braid using the at least one of the plurality of hair bundles, identifying a second plurality of groupings of hair at the user’s scalp to be braided, and initiating a second braid at the user’s scalp by braiding the second plurality of groupings and incorporating at least a second of the plurality of hair bundles into the braid (see Figure below).

    PNG
    media_image4.png
    703
    1250
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to Braid in view of Kim et al. (US 2017/0202291).
How to Braid discloses the claimed method steps except for how the hair is packaged the plurality of hair bundles are retrieved from packaging, wherein the packaging contains the plurality of hair bundles each independently bound with hair from the corresponding hair bundle (claim 2); independently bound with a strand of hair 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair packaging form the how to braid tutorial be used with Kim et al. prepackaged hair that is independently bound to allow to user to use different lengths throughout hair extension process to achieve a natural looking wave.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that How to braid in weave for beginners does not disclose retrieving a plurality of hair bundles each hair bundle comprising a substantially similar number of strands so as to create the appearance of bundles of similar size, wherein each hair bundle is bound with a strand of hair from the corresponding hair bundle, as shown below, How to Braid teaches retrieving a plurality of bundles from a group of hair, separating the bundle into two substantially equal parts 

    PNG
    media_image1.png
    710
    1225
    media_image1.png
    Greyscale


Applicant’s arguments with respect to claim(s) 2-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/28/2022